NOTICE: NOT FOR OFFICIAL PUBLICATION.
     UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                     AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                        IN THE
                 ARIZONA COURT OF APPEALS
                                    DIVISION ONE


                                JOSCILIN S., Appellant,

                                            v.

    DEPARTMENT OF CHILD SAFETY1, K.S., K.S., A.R., A.R., K.R., J.R., A.R.,
                           Appellees.

                                 No. 1 CA-JV 14-0141
                                   FILED 2-5-2015


               Appeal from the Superior Court in Maricopa County
                                 No. JD511240
                   The Honorable Aimee L. Anderson, Judge

                                      AFFIRMED


                                       COUNSEL

Maricopa County Public Advocate’s Office, Mesa
By Suzanne Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Amanda Adams
Counsel for Appellees




1      Pursuant to S.B. 1001, Section 157, 51st Leg., 2nd Spec. Sess. (Ariz. 2014)
(enacted), the Department of Child Safety is substituted for the Arizona
Department of Economic Security in this matter. See ARCAP 27. In the text of our
decision, we refer to the agencies that were involved at the relevant times.
                         JOSCILIN S. v. DCS et al.
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Peter B. Swann delivered the decision of the court, in which
Judge Kenton D. Jones and Judge Michael J. Brown joined.


S W A N N, Judge:

¶1            Joscilin S. (“Mother”), parent of K.S., K.S., A.R., A.R., K.R.,
J.R., and A.R. (“the Children”), appeals the juvenile court’s order severing
her parental rights pursuant to A.R.S. § 8-533(B)(2), on the ground that she
neglected, willfully abused or failed to protect the Children from abuse.
Mother does not deny that she neglected and abused the Children and
failed to protect them from abuse; however, she argues that the juvenile
court erred in severing her parental rights because the Arizona Department
of Economic Security (“DES”) failed to provide her with proper
reunification services. We affirm and hold that DES made a sufficient effort
to provide Mother with reunification services before her parental rights
were severed.

                FACTS AND PROCEDURAL HISTORY

¶2           On August 9, 2013, Child Protective Services (“CPS”)
removed the Children from Mother’s care. The juvenile court ordered that
Mother receive reunification services, including substance abuse testing
through TASC, substance abuse assessment and treatment through
TERROS, and visitation with some of the Children. The court also granted
Mother’s request to participate in Dependency Treatment Court.

¶3            In September and October 2013, after further evaluation of the
Children, DES filed a petition seeking to sever Mother’s parental rights and
moved to discontinue providing reunification services to Mother. The court
changed the Children’s case plan to severance and adoption, but it also
found that substance abuse services were appropriate and did not release
DES from its obligation to provide those services to Mother. Five months
later, the matter proceeded to an evidentiary hearing.

¶4           Mother left before the hearing commenced, informing her
attorney that she no longer wished to contest the severance petition.
Mother’s counsel remained at the hearing, however, and the juvenile court
proceeded in Mother’s absence. The evidence presented at the hearing



                                     2
                          JOSCILIN S. v. DCS et al.
                            Decision of the Court

established the following. On the night the Children were removed from
Mother’s care, the police were called by a third party to do a welfare check
on four-year-old A.R. Mother and A.R.’s father maintained that A.R. was
not at the house. However, after police officers spoke with A.R.’s father
separately and explained that A.R. might need medical attention, A.R.’s
father led the officers to A.R., who was hidden in a closet with second-
degree burns covering approximately eight percent of his body. Mother
and A.R.’s father eventually told police officers that they were in a fight and
Mother threw a pot of boiling water from the stove at A.R.’s father while
A.R. was standing nearby. A.R.’s father immediately sought medical care
for himself, but in the 13 days between the incident and the Children’s
removal, the parents had failed to seek medical care for A.R. A.R. was
transported to the Maricopa County Burn Unit where his treating physician
reported that the lack of medical treatment had a significant impact on the
healing process and that A.R. had almost required surgery. Mother and
A.R.’s father were arrested and Mother tested positive for opiates and PCP
-- she was pregnant with her eighth child at the time of her arrest.

¶5             Mother and A.R.’s father have a long history of domestic
violence and have moved numerous times to avoid CPS. Because of this
instability, none of the Children have received much, if any, education.
K.S., who was ten years old at the time of this incident, did not know how
to read or write. Twins, A.R. and A.R., who were seven years old, did not
know how to read and could not identify colors, shapes, letters or numbers.
The oldest child, then-eleven-year-old K.S., is autistic and epileptic, his
medication had not been adjusted in the two years before this incident, and
he was frequently having seizures. K.S. had not received any vaccinations
(like most of the Children) and was fully incontinent when the Children
were taken into CPS custody.

¶6            The Children reported that they witnessed their parents
engaging in sexual activities and they disclosed that sexual activities had
taken place between some of the Children. The Children also reported that
their parents did not feed them at home: they were limited to eating at
school because dinner was “just for adults.” Most of the Children have
emotional and developmental delays, and all of the Children have
experienced physical abuse, including being hit with belts, extension cords,
and shoes.

¶7            The CPS case manager testified that DES had requested to be
relieved from continuing to offer reunification services because it did not
believe any services could remedy the abuse and neglect that the Children
had suffered. She stated that the TASC and TERROS services were put in


                                      3
                         JOSCILIN S. v. DCS et al.
                           Decision of the Court

place because Mother tested positive for opiates and PCP, and that those
services had the ability to address Mother’s psychiatric issues once she was
enrolled and stabilized. However, Mother had only attended the intake and
“maybe one appointment” since those services had been made available to
her.2 The case manager noted that at this point, the best she could do was
try to get Mother clean and sober so she could think clearly and try to
stabilize her situation. Mother, however, never took advantage of those
services.

¶8             The court found that DES had proven that severance was
appropriate based on Mother’s neglect and abuse of the Children and her
failure to protect the Children from abuse under A.R.S. § 8-533(B)(2). The
court also found that severance was in the Children’s best interests.
Additionally, the court found that DES had made reasonable efforts to
provide appropriate reunification services to the parents. Accordingly, the
court severed Mother’s parental relationship with the Children. After the
court filed a written severance order, Mother timely filed a notice of appeal.

                        STANDARD OF REVIEW

¶9            Because the juvenile court is in the best position to weigh the
evidence, observe the parties, judge the credibility of witnesses, and make
appropriate findings, we accept the juvenile court’s findings of fact unless
no reasonable evidence supports them. Christina G. v. Ariz. Dep’t of Econ.
Sec., 227 Ariz. 231, 234, ¶ 13, 256 P.3d 628, 631 (App. 2011). We will not
reverse a severance order unless it is clearly erroneous. Pima Cnty. Severance
Action No. S-2397, 161 Ariz. 574, 577, 780 P.2d 407, 410 (App. 1989).

                               DISCUSSION

¶10           Mother does not dispute that she neglected, willfully abused,
and failed to protect the Children from abuse. Because Mother failed to
appear at the severance hearing, and told her attorney that she no longer
wished to contest the allegations in the severance petition, she is deemed to
have admitted those allegations. See A.R.S. § 8-537(C) (stating that if a
parent does not appear at the termination adjudication hearing, the court
may find that the parent has waived the parent’s legal rights and is deemed
to have admitted the allegations of the petition by failure to appear).



2      Mother did submit to some of the random drug tests requested by
TASC, but she tested positive for opiates 13 out of the 14 times she complied
with a request.


                                      4
                          JOSCILIN S. v. DCS et al.
                            Decision of the Court

Therefore, the sole issue on appeal is whether DES provided Mother with
appropriate reunification services before her parental rights were severed.

¶11           “DES is not required to provide every conceivable service or
to ensure that a parent participates in each service it offers.” Maricopa Cnty.
Juv. Action No. JS-501904, 180 Ariz. 348, 353, 884 P.2d 234, 239 (App. 1994).
And “failure or refusal to participate in the programs and services DES
offered or recommended does not foreclose termination of [ ] parental
rights.” Id. Furthermore, DES is not obligated to undertake futile
rehabilitative measures; rather, it should only provide those that offer a
reasonable possibility of success. Mary Ellen C. v. Ariz. Dep’t of Econ. Sec.,
193 Ariz. 185, 187, ¶ 1, 971 P.2d 1046, 1048 (App. 1999).

¶12           DES provided Mother with the opportunity to participate in
substance abuse testing through TASC and substance abuse assessment
and treatment through TERROS. She chose not to take part in those
services. Nevertheless, Mother argues that she should have been provided
with additional services to address her deficient parenting skills. We fail to
see how Mother could have benefitted from additional services when she
declined to participate in a program designed to first address her drug
addiction. Further efforts to provide Mother with parenting-skills services
would have been futile given her failure to participate in the services
offered to her. Moreover, the severity of the neglect and abuse in this case
leaves us convinced that services aimed at the enhancement of parenting
skills could not reasonably be expected to protect the Children while in her
care. DES made reasonable efforts to provide Mother with reunification
services and was not required to provide her with additional services when
she chose not to engage.

¶13           Furthermore, even if we assume arguendo that DES failed to
provide appropriate reunification services, we would nonetheless uphold
the severance of Mother’s parental rights because the juvenile court was not
required to find that DES provided Mother with proper reunification
services. A.R.S. § 8-846(D)(1)(d) provides that reunification services need
not be provided if the court finds that the parent committed an act that
constitutes a dangerous crime against children, or caused a child serious
physical or emotional injury, or the parent knew or should have known that
another person committed a dangerous crime against children or caused a
child to suffer serious physical or emotional injury. The juvenile court’s
severance order clearly reflects such a finding. The court found that
“[M]other has physically abused her child or failed to protect her child from
abuse,” and that A.R. was hospitalized due to serious physical injuries
caused by abuse suffered at the hands of his parents. The court further


                                      5
                        JOSCILIN S. v. DCS et al.
                          Decision of the Court

found that “the parents have neglected the children’s educational, medical
and developmental needs,” causing many of the Children mental and
emotional harm. Therefore, the court was not required to find that DES
made reasonable efforts to provide Mother with appropriate reunification
services.

                            CONCLUSION

¶14          For the foregoing reasons, we affirm.




                                 :ama




                                    6